PER CURIAM.
Angel Ayala appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he claims that he is entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied Ayala’s motion, stating that his sentence is not a departure sentence under the 1994 guidelines. However, the trial court did not attach any documents from the court file to support its ruling. *61We therefore reverse and remand. Upon remand, if the trial court once again determines that Ayala does not qualify for relief, it must attach copies of Ayala’s original sentencing scoresheet and the 1994 scoresheet that the trial court used in evaluating Ayala’s claim.
Reversed and remanded.
PATTERSON, C.J., and NORTHCUTT and CASANUEVA, JJ., concur.